DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on September 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,894,449 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schunack (US 2013/0174951).
	Schunack is directed to a passenger tire construction comprising a carcass ply or body ply 4 and a plurality of bleeder cords 11, wherein at least one bleeder cord is modified to be an electrically conductive cord (Abstract and Paragraphs 11).  
	In terms of the number of conductive bleeder cords, in relation to the number of non-conductive bleeder cords, Schunack teaches an exemplary embodiment in which bleeder cords are spaced between 25 and 40 mm and between 1 and 20 of such bleeder cords are provided with a conductive material (Paragraphs 22 and 62).  Given that common passenger tire constructions have an overall circumferential length on the order of 2,000 mm, one of ordinary skill in the art at the time of the invention would have found the claimed quantitative relationship obvious (total number of bleeder cords would be on the order of 50-80 and the number of conductive bleeder cords would be between 1 and 20). 
	Also, regarding claim 1, reinforcement plies and cap plies are extremely well known and conventional components that correspond with the fundamental structure of modern day tire constructions.  Furthermore, all of the fundamental components, including sidewalls, the tread, and certain bead layers or abrasion areas, would be expected to be non-conductive as they are not associated with the conductive path defined by Schunack (claimed resistivities are associated with non-conductive materials- evidenced by Paragraph 12 of Schunack). 
Lastly, regarding claim 1, Schunak (Paragraph 62) includes the following language:
The air discharging threads preferably span the full carcass layer width 

It is well known that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (MPEP 2123).  One of ordinary skill in the art at the time of the invention would have found it obvious to include discontinuous air-discharging threads as required by the claimed invention (in that they don’t extend from a first bead region to a second bead region) absent a conclusive showing of unexpected results.  It is emphasized that the mere presence of such cords, independent of the exact axial extension, eliminates air entrapment (as recognized by the fact that such cord are not required to extend the full extent of the carcass) and when provided with a conductive coating, provide a conductive path.  The general disclosure of Schunak encompass embodiments in which the air discharging threads terminate in the crown region and in accordance to the claimed invention.      
	With respect to claim 2, Schunack fails to teach the inclusion of an antenna.
	Regarding claim 3, an exemplary embodiment of Schunack involves providing a conductive dip coating containing carbon black and such would be expected to result in some of the carbon black being infused within the bleeder cord (recognized as being open to some extent top allow the follow of air along the length of the cord- provides exhaust means) (Paragraphs 35+).
	As to claims 4 and 6, Schunack suggests the use of cotton (Paragraph 30).
	Regarding claim 5, Schunack teaches that resistivities below 107 Ω correspond with the desired conductive properties (Paragraph 11) and such a range fully encompasses the claimed range.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any known conductive carbon black to provide a desired conductive path (and subsequent reduction in buildup of static charges).  Also, Applicant has not provided a conclusive showing of unexpected for the claimed resistivities.   
5.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schunack as applied in claim 1 above and further in view of Krishnan (US 5,743,973).	
As detailed above, Schunack is directed to tire constructions having conductive bleeder cords.  More particularly, Schunack teaches the use of electrically conductive particles, such as carbon black, to obtain such cords, wherein the resistivity is less than 107 Ω.  In such an instance, however, Krishnan fails to specifically identify resistivities between 0 and 300.
It is initially noted that the resistivity values taught by Schunack fully encompass the claimed resistivities.  Krishnan is additionally cited to specifically evidence the use of resistivities that are directly analogous to those of the claimed invention in conductive tire components (Column 3, Lines 30-40).  One of ordinary skill in the art at the time of the invention would have found it obvious to select a resistivity as required by the claims since the disclosure of Schunack fully encompasses the claimed range and Krishnan specifically evidences the known use of resistivities between 0 and 300 in conductive tire components.
Allowable Subject Matter
6.	Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant's arguments filed September 27, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that the language in Schunak is directed to the span of the threads 11 relative to the carcass, not the tread.  The Examiner agrees.  It is emphasized, though, that the language of Schunak fully encompasses the claimed arrangement.  In essence, the claimed arrangement represents a species under the genus taught by Schunak (that being an extent that is less than the full carcass width).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the cords of Schunak with any number of axial extents given the general disclosure of Schunak, including that required by the claimed invention.  Again, the use of discontinuous cords remains consistent with the general disclosure of Schunak to include cords having an axial extent less than that of the carcass.  It is further noted that conductive cords, such as that taught by Schunak, are commonly employed in a continuous manner across the axial extent of the carcass or in a discontinuous manner that mimics that required by the claims (include ends arranged in the crown portion that satisfy the claimed quantitative relationship).  Nicolas (US 2006/0102264- Figures 1 and 5) and Hata (US 2017/0259626- Figure 11 and Paragraph 87) are further provided to evidence the common use of conductive cords in a continuous or discontinuous manner (supports the Examiner’s previous position that arrangements different from a complete extension of the carcass width, as is taught by Schunak, are consistent with the claimed arrangement).
	In terms of unexpected results, it is believed that a prima facie case of obviousness has been established.
	Applicant further contends that the Office offers no documentary evidence to support the conclusion that “the mere presence of such cords, independent of the axial extension, eliminates are entrapment and when provided with a conductive coating, provides a conductive path”.  The Examiner respectfully disagrees.  The Schunak reference itself states bleeder cords “preferably” extend over the entire carcass width.  This language clearly suggests that additional embodiments having smaller extensions would in fact provide a reduction in air entrapment and a conductive path.  Additional references have been provided to further support this position.  It is extremely well known to include conductive cords, for example, that are continuously provided over the carcass width or are discontinuously provided with ends arranged in the crown region.  
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.            
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        October 19, 2022